This is a certiorari proceeding in this court wherein the relator, White Pine Sash Company, seeks review and reversal of a judgment of the superior court for Ferry county adjudicating in favor of the Hedlund Lumber  Manufacturing Company the necessity for, and its eminent domain right to acquire by condemnation, a right of way for its proposed logging railroad over land of the relator as a private way of necessity to enable it to remove to market a large amount of timber from lands belonging to the United States, which timber it has purchased from the United States. The condemnation proceeding was prosecuted and the judgment in question rendered under ch. 133, Laws of 1913, being §§ 6747 et seq., of Remington's Compiled Statutes.
The Hedlund Lumber  Manufacturing Company is a large concern maintaining its plant at Spokane. It has purchased from the United States approximately 337,000,000 feet of standing merchantable timber, covering approximately 121,000 acres of government land in Ferry county, known as the Twin Lakes unit, and has also purchased from the United States approximately 67,000,000 feet of standing merchantable timber, covering approximately 8,300 acres of government land in Ferry county, known as the Sherman Creek unit. By its purchase contracts with the United States, it is required to remove the timber from these units at the rate of 30,000,000 feet per annum. The Twin Lakes unit lies on the west side of the Columbia river, bordering thereon, being some twenty miles southerly from Hedlund Spur, a station on the Great Northern Railway. The Sherman Creek unit lies some four miles *Page 689 
west of the Columbia river and some ten miles southwesterly from Hedlund Spur. The Great Northern Railway crosses the Columbia river from the east to the west side about one mile south of Hedlund Spur. There is no railroad on the west side of the Columbia river south of that crossing, nor any railway shipping point on the west side of the Columbia river nearer to either of the units in question than Hedlund Spur, though there are some nearer shipping points upon the Great Northern Railway east of the Columbia river. The Hedlund Lumber  Manufacturing Company has constructed its proposed logging railroad, from a connection with the Great Northern Railway at Hedlund Spur southerly towards its timber units, for a distance of some two miles, and has acquired most of the right of way for the remainder thereof to each of its timber units. The condemnation here in question has to do with the acquiring of less than two miles of right of way over the lands of the relator.
[1] Apparently, the principal contention made in behalf of the relator seems to be that ch. 133, Laws of 1913, p. 412, is unconstitutional, in that to give it effect according to its terms will result in taking private property for a private use and thus deprive relator of its property, in violation of the due process of law guaranty and the eminent domain restrictions of §§ 3 and 16, of Art. 1 of our state constitution; and also in violation of the guaranties of § 1 of the Fourteenth Amendment to the constitution of the United States. Our decisions in State exrel. Mountain Timber Co. v. Superior Court, 77 Wn. 585,137 P. 994, State ex rel. Grays Harbor Logging Co. v. SuperiorCourt, 82 Wn. 503, 144 P. 722, and State ex rel. Eastern R. L. Co. v. Superior Court, 127 Wn. 30, 219 P. 857, are decisive against this contention, wherein we upheld the *Page 690 
constitutionality of ch. 133, Laws of 1913, as not violative of any rights guaranteed by the state or federal constitution.
[2] It is further contended that, in any event, upon the trial of the condemnation proceeding in the superior court for the determination of the question of necessity, the evidence does not sustain the judgment. A reading of the evidence seems to us so decisive in support of the judgment as not to call for our here analyzing it with a view of demonstrating the correctness of the judgment. That has been well done by the trial judge in his memorandum opinion leading to his conclusion, with which we agree, that there has been shown a reasonable necessity for the Hedlund Lumber  Manufacturing Company acquiring the right of way in question.
The judgment is affirmed.
MACKINTOSH, C.J., TOLMAN, FRENCH, and MITCHELL, JJ., concur. *Page 691